DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Bobby Soltani (Reg. No. 54,459) on 6/9/2022. The application has been amended as follows:

Claim 14. (Currently Amended) The apparatus according to claim 11

Allowable Subject Matter

Claims 1-2, 4-9, 11-12, 14-18, 22-23 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and 11 are about acquiring a viewport size of a target device, and a scaling ratio of an image presented on the target device with respect to an original dimension of the image; determining, in a predetermined to-be-presented image set comprising to-be-presented images of different resolutions, a first to-be-presented image matching the viewport size and the scaling ratio as a target to-be-presented image, wherein the target image comprises an interior view image of a target object and an exterior view image group of the target object, the exterior view image group is an equidistant cylindrical projection image obtained by photographing around the target object and stitching images obtained through the photographing, and the interior view image is obtained by photographing the target object using a panoramic camera inside the target object; loading the target to-be-presented image; presenting the target to-be-presented image; detecting an image switching operation: and switching between the interior view image of the target object and the exterior view image group of the target object, in response to detecting the image switching operation.
Lee 20130258136, Thakkar 20140055478, Richardson 20050010638, and Pettegrew 20160105608 combined cannot discloses these limitations perfectly. The applicant’s argument is persuasive. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2, 4-9, 22-23 and 25-27 depend on claim 1, are allowed based on same reason as claim 1.
Claim 12, 14-15 and 16-18 depend on claim 11, are allowed based on same reason as claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616